Exhibit 10.4

INFORMATION IN THIS EXHIBIT IDENTIFIED BY BRACKETS IS CONFIDENTIAL AND HAS BEEN
EXCLUDED PURSUANT TO ITEM 601(B)(10)(IV) OF REGULATION S-K BECAUSE IT (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO FEDEX IF PUBLICLY
DISCLOSED.

 

LOGO [g86278ex104.jpg]

Supplemental Agreement No. 15

to

Purchase Agreement No. 3712

between

The Boeing Company

And

Federal Express Corporation

Relating to Boeing Model 767-3S2F Aircraft

THIS SUPPLEMENTAL AGREEMENT No. 15 (SA-15), entered into as of June 25, 2020 by
and between THE BOEING COMPANY (Boeing) and FEDERAL EXPRESS CORPORATION
(Customer);

W I T N E S S E T H:

A.        WHEREAS, the parties entered into Purchase Agreement No. 3712, dated
December 14, 2011 (Purchase Agreement), relating to the purchase and sale of
certain Boeing Model 767- 3S2F Aircraft (Aircraft); and

B.        WHEREAS, Customer desires to defer the delivery month of eleven
(11) Aircraft (SA-15 Rescheduled Aircraft), as set forth in the tables below:

 

Aircraft
Block

   MSN1      Table    Existing
Delivery Month
of Aircraft     Revised
Delivery Month
of Aircraft  

E

     63126      1-A2      [ *]      [ *] 

F

     63135      1-A2      [ *]      [ *] 

G

     63140      1-A2      [ *]      [ *] 

G

     63141      1-A2      [ *]      [ *] 

F

     63130      1-A2      [ *]      [ *] 

F

     63132      1-A2      [ *]      [ *] 

F

     63133      1-A2      [ *]      [ *] 

 

1 

Manufacture Serial Number(s) (MSNs) identified are for informational purposes
only and subject to change.

 

BOEING PROPRIETARY

SA15–1

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

Supplemental Agreement No.15 to

Purchase Agreement No. 3712

 

Aircraft
Block

   MSN2      Table    Existing
Delivery Month
of Aircraft     Revised
Delivery Month
of Aircraft  

C

     66247      1-B      [ *]      [ *] 

C

     66869      1-B      [ *]      [ *] 

C

     66865      1-B      [ *]      [ *] 

C

     66866      1-B      [ *]      [ *] 

C.        WHEREAS, Customer desires defer the delivery month of fifty
(50) Option Aircraft (SA-15 Rescheduled Option Aircraft), as set forth in the
tables below:

 

Attachment Number

to Letter Agreement

FED-PA-03712-LA-1106156R5;

Option Aircraft

   Existing
Delivery Month of
Option Aircraft     Revised
Delivery Month of
Option Aircraft  

Attachment 1

     [ *]      [ *] 

Attachment 1

     [ *]      [ *] 

Attachment 1

     [ *]      [ *] 

Attachment 1

     [ *]      [ *] 

Attachment 1

     [ *]      [ *] 

Attachment 1

     [ *]      [ *] 

Attachment 1

     [ *]      [ *] 

Attachment 1

     [ *]      [ *] 

Attachment 1

     [ *]      [ *] 

Attachment 1

     [ *]      [ *] 

Attachment 1

     [ *]      [ *] 

Attachment 1

     [ *]      [ *] 

Attachment 1

     [ *]      [ *] 

Attachment 1

     [ *]      [ *] 

Attachment 1

     [ *]      [ *] 

Attachment 1

     [ *]      [ *] 

Attachment 1

     [ *]      [ *] 

Attachment 1

     [ *]      [ *] 

Attachment 1

     [ *]      [ *] 

Attachment 1

     [ *]      [ *] 

Attachment 1

     [ *]      [ *] 

Attachment 1

     [ *]      [ *] 

 

2 

Manufacture Serial Number(s) (MSNs) identified are for informational purposes
only and subject to change.

 

BOEING PROPRIETARY

SA15–2

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

Supplemental Agreement No.15 to

Purchase Agreement No. 3712

 

Attachment Number

to Letter Agreement

FED-PA-03712-LA-1106156R5;

Option Aircraft

   Existing
Delivery Month of
Option Aircraft     Revised
Delivery Month of
Option Aircraft  

Attachment 1

     [ *]      [ *] 

Attachment 1

     [ *]      [ *] 

Attachment 1

     [ *]      [ *] 

Attachment 1

     [ *]      [ *] 

Attachment 1

     [ *]      [ *] 

Attachment 1

     [ *]      [ *] 

Attachment 1

     [ *]      [ *] 

Attachment 1

     [ *]      [ *] 

Attachment 1

     [ *]      [ *] 

Attachment 1

     [ *]      [ *] 

Attachment 1

     [ *]      [ *] 

Attachment 1

     [ *]      [ *] 

Attachment 1

     [ *]      [ *] 

Attachment 1

     [ *]      [ *] 

 

Attachment Number

to Letter Agreement

FED-PA-03712-LA-1106156R5;

Option Aircraft

   Existing
Delivery Month of
Option Aircraft     Revised
Delivery Month of
Option Aircraft  

Attachment 2

     [ *]      [ *] 

Attachment 2

     [ *]      [ *] 

Attachment 2

     [ *]      [ *] 

Attachment 2

     [ *]      [ *] 

Attachment 2

     [ *]      [ *] 

Attachment 2

     [ *]      [ *] 

Attachment 2

     [ *]      [ *] 

Attachment 2

     [ *]      [ *] 

Attachment 2

     [ *]      [ *] 

Attachment 2

     [ *]      [ *] 

Attachment 2

     [ *]      [ *] 

Attachment 2

     [ *]      [ *] 

Attachment 2

     [ *]      [ *] 

Attachment 2

     [ *]      [ *] 

Attachment 2

     [ *]      [ *] 

 

BOEING PROPRIETARY

SA15–3

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

Supplemental Agreement No.15 to

Purchase Agreement No. 3712

 

D.        WHEREAS, Customer and Boeing desire to acknowledge that three
(3) Block G Aircraft, each became a firm Block G Aircraft on the Determination
Date (Firm Block G Aircraft) set forth in the table below, and in accordance
with the terms of Letter Agreement 6-1162-SCR-146R2, Special Provision – Block B
and Block G Aircraft;

 

Aircraft
Block

   MSN3      Table    Determination
Date     Existing
Delivery Month
of Aircraft     Revised
Delivery Month
of Aircraft  

G

     63141      1-A2      [ *]      [ *]      [ *] 

G

     63142      1-A2      [ *]      [ *]      [ *] 

G

     63143      1-A2      [ *]      [ *]      [ *] 

E.        WHEREAS, Customer desires to have a right to purchase certain Option
Aircraft [*], provided that [*];

F.        WHEREAS, Customer desires to the right to purchase certain Purchase
Right Aircraft [*];

G.        WHEREAS, Customer and Boeing desire to [*];

H.        WHEREAS, Customer and Boeing desire to document previously agreed upon
changes to the 767 Detail Specification with executed option proposals (Option
Proposals) for such changes (Unincorporated Changes);

I.        WHEREAS, Customer and Boeing desire to update a reference in the
Purchase Agreement to reflect the correct revision number;

 

3 

Manufacture Serial Number(s) (MSNs) identified are for informational purposes
only and subject to change.

 

BOEING PROPRIETARY

SA15–4

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

Supplemental Agreement No.15 to

Purchase Agreement No. 3712

 

J.        WHEREAS, Boeing desires provide special business considerations to
Customer related to the two (2) rescheduled Aircraft set forth in the table
below (SA-15 Block G Rescheduled Aircraft):

 

Aircraft
Block

   MSN4      Table    Existing
Delivery Month
of Aircraft     Revised
Delivery Month
of Aircraft  

G

     63140      1-A2      [ *]      [ *] 

G

     63141      1-A2      [ *]      [ *] 

K.        WHEREAS, Customer and Boeing agree to document that the considerations
contained in SA-15 are [*].

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree to supplement the Purchase Agreement as follows:

All terms used herein and in the Purchase Agreement, and not defined herein,
shall have the same meaning as in the Purchase Agreement.

1.        Remove and replace, in its entirety, the Table of Contents with the
revised Table of Contents attached hereto, to reflect the changes made by this
SA-15.

2.        Revise and replace in its entirety, Table 1-A2 with a revised Table
1-A2, attached hereto, to (i) reflect the revised delivery date, [*], [*], and
[*] resulting from the reschedule of each SA-15 Rescheduled Aircraft, as
described in Recital Paragraph B above; and (ii) confirm the nature of three
(3) Firm Block G Aircraft as firm, as described in Recital Paragraph D above.

3.        Revise and replace in its entirety, Table 1-B with a revised Table
1-B, attached hereto, revised to reflect the revised delivery date, [*], [*],
and [*] resulting from the reschedule of the SA-15 Rescheduled Aircraft, as
described in Recital Paragraph B above.

 

4 

Manufacture Serial Number(s) (MSNs) identified are for informational purposes
only and subject to change.

 

BOEING PROPRIETARY

SA15–5

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

Supplemental Agreement No.15 to

Purchase Agreement No. 3712

 

4.        Revise and replace in its entirety Letter Agreement
FED-PA-03712-LA-1106156R4, Option Aircraft, with Letter Agreement
FED-PA-03712-LA-1106156R5, Option Aircraft, attached hereto, to (i) reflect that
in the event [*], as described in Recital Paragraph E above, Customer may
exercise its right to purchase certain Option Aircraft [*]; and (ii) remove the
reference to Letter Agreement FED-PA-3712-LA-2000391, [*], dated January 30,
2020, as it is no longer applicable to the Option Aircraft.

5.        Revise and replace in its entirety Attachment 1 to Letter Agreement
FED-PA-03712-LA-1106156R4, Option Aircraft, with Attachment 1 to Letter
Agreement FED-PA-03712-LA-1106156R5, Option Aircraft, attached hereto, to
reflect the revised delivery date, [*], [*], and [*] resulting from the
reschedule of each SA-15 Rescheduled Option Aircraft, as described in Recital
Paragraph C above.

6.        Revise and replace in its entirety Attachment 2 to Letter Agreement
FED-PA-03712-LA-1106156R4, Option Aircraft, with Attachment 2 to Letter
Agreement FED-PA-03712-LA-1106156R5, Option Aircraft, attached hereto, to
reflect the revised delivery date, [*], [*], and [*] resulting from the
reschedule of each SA-15 Rescheduled Option Aircraft, as described in Recital
Paragraph C above.

7.        Revise and replace in its entirety Attachment 3 to Letter Agreement
FED-PA-03712-LA-1106156R4, Option Aircraft, with Attachment 3 to Letter
Agreement FED-PA-03712-LA-1106156R5, Option Aircraft, attached hereto, to
reflect (i) the revised delivery date for each of the SA-15 Rescheduled
Aircraft, as described in Recital Paragraph B above; and (ii) the revised
delivery date of each SA-15 Rescheduled Option Aircraft, as described in Recital
Paragraph C above.

8.        Revise and replace in its entirety Attachment 4 to Letter Agreement
FED-PA-03712-LA-1106156R4, Option Aircraft, with Attachment 4 to Letter
Agreement FED-PA-03712-LA-1106156R5, Option Aircraft, attached hereto, to
reflect (i) the revised delivery date for each of the SA-15 Rescheduled
Aircraft, as described in Recital Paragraph B above; and (ii) the revised
delivery date of each SA-15 Rescheduled Option Aircraft, as described in Recital
Paragraph C above.

9.        Revise and replace in its entirety Letter Agreement
FED-PA-03712-LA-1106158R5, Right to Purchase Additional Aircraft, with Letter
Agreement FED-PA-03712-LA-1106158R6, Right to Purchase Additional Aircraft,
attached hereto, to reflect that, in the event [*], as described in Recital
Paragraph F above, Customer has the right to purchase certain Purchase Right
Aircraft [*].

 

BOEING PROPRIETARY

SA15–6

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

Supplemental Agreement No.15 to

Purchase Agreement No. 3712

 

10.        Revise and replace in its entirety Letter Agreement
FED-PA-03712-LA-1106151R2, Special Matters Concerning [*] – Option Aircraft and
Certain Purchase Right Aircraft, with Letter Agreement
FED-PA-03712-LA-1106151R3, Special Matters Concerning [*] – Option Aircraft and
Certain Purchase Right Aircraft, attached hereto, to [*], as described in
Recital Paragraph G above.

11.        Revise and replace in its entirety Letter Agreement
FED-PA-03712-LA-1208292R2, Special Matters Concerning [*] – Block B, Block C,
Block E, Block F and Block G Aircraft, with Letter Agreement
FED-PA-03712-LA-1208292R3, Special Matters Concerning [*] – Block B, Block C,
Block E, Block F and Block G Aircraft, attached hereto, to [*], as described in
Recital Paragraph G above.

12.        Revise and replace in its entirety Letter Agreement
FED-PA-03712-LA-2000793, SA-14 Rescheduled Aircraft Delivery Matters, with
Letter Agreement FED-PA-03712-LA-2000793R1, SA-14 Rescheduled Aircraft Delivery
Matters, attached hereto, to update the reference to Letter Agreement
FED-PA-03712-LA-1106154R2, as described in Recital Paragraph I above.

13.        Add Letter Agreement FED-PA-03712-LA-2002413, SA-15 Block G
Rescheduled Aircraft—Additional Considerations, attached hereto, to reflect
additional business considerations to be provided to Customer related to the
SA-15 Block G Rescheduled Aircraft, as described in Recital Paragraph I above.

14.        Revise and replace in its entirety Letter Agreement
FED-PA-3712-MISC-1907644, Special Considerations related to [*], with Letter
Agreement FED-PA-3712-MISC-1907644R1, Special Considerations related to [*],
attached hereto, to revise [*] impacted by the rescheduling of SA-15 Rescheduled
Aircraft.

15.        Add Letter Agreement FED-PA-03712-LA-2002433, SA-15 Considerations
and [*], attached hereto, to document that the considerations contained in SA-15
are [*], as described in Recital Paragraph K above.

16.        This SA-15 will not be effective until executed and delivered by the
parties on or prior to June 30, 2020.

17.        As a result of the changes incorporated in this SA- 15, [*]. The
foregoing results in an [*] (SA-15 Payment Amount). The SA-15 Payment Amount
will be due to Boeing no later than June 30, 2020.

 

BOEING PROPRIETARY

SA15–7

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

Supplemental Agreement No.15 to

Purchase Agreement No. 3712

 

18.        References in the Purchase Agreement, any supplemental agreements and
associated letter agreements to the tables, exhibits, supplemental exhibits and
letter agreements listed in the left column of the below table shall be deemed
to refer to the corresponding tables, exhibits, supplemental exhibits and letter
agreements listed in the right column of the below table.

 

Reference

   Replacement Reference

FED-PA-03712-LA-1106156R4

   FED-PA-03712-LA-1106156R5

FED-PA-03712-LA-1106158R5

   FED-PA-03712-LA-1106158R6

FED-PA-03712-LA-2000793

   FED-PA-03712-LA-2000793R1

FED-PA-03712-LA-1106151R2

   FED-PA-03712-LA-1106151R3

FED-PA-03712-LA-1208292R2

   FED-PA-03712-LA-1208292R3

FED-PA-3712-MISC-1907644

   FED-PA-3712-MISC-1907644R1

EXECUTED as of the day and year first above written.

 

FEDERAL EXPRESS CORPORATION       THE BOEING COMPANY By:  

/s/ Kevin A. Burkhart

    By:  

/s/ Cheryl Khera

Name:  

Kevin A. Burkhart

    Name:  

Cheryl Khera

Title:  

Vice President

    Title:  

Attorney-In-Fact

 

BOEING PROPRIETARY

SA15–8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLES

      SA Number   1   

Quantity, Model and Description

     2   

Delivery Schedule

     3   

Price

     4   

Payment

     5   

Additional Terms

  

TABLES

        1-A   

Firm Aircraft Information Table

   10   1-A1   

Block B and Block C Aircraft Information Table

   13   1-A2   

Block E, Block F and Block G Aircraft Information Table

   15   1-B   

Exercised Option Aircraft Information Table

   15   1-B1   

Exercised Block D Option Aircraft Information Table

     2   1-C   

Exercised Purchase Right Aircraft Information Table

     2

EXHIBIT

        A   

Aircraft Configuration

     4   B   

Aircraft Delivery Requirements and Responsibilities

  

SUPPLEMENTAL EXHIBITS

     AE1   

Escalation Adjustment/Airframe and Optional Features

     BFE1   

BFE Variables

     2   CS1   

Customer Support Variables

     EE1   

Engine Escalation, Engine Warranty and Patent Indemnity

     SLP1   

Service Life Policy Components

  

 

FED-PA-03712     SA-15   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LETTER AGREEMENTS   

SA

Number

LA-1106151R2   

LA-Special Matters Concerning [*] – Option

        Aircraft and Certain Purchase Right Aircraft    615 LA-1106152   

LA-Special Matters Concerning [*] – Firm Aircraft

   LA-1106153   

LA-Liquidated Damages Non-Excusable Delay

   LA-1106154R2   

LA-Firm Aircraft and Option Aircraft Delivery Matters

       6 LA-1106155   

LA-Open Configuration Matters

   LA-1106156R5   

LA-Option Aircraft

     15      Attachment 1 to LA-1106156R5      15      Attachment 2 to
LA-1106156R5      15      Attachment 3 to LA-1106156R5      15      Attachment 4
to LA-1106156R5      15 LA-1106157   

AGTA Amended Articles

   LA-1106158R6   

LA-Right to Purchase Additional Aircraft

     15 LA-1106159R1   

LA-Special Matters Concerning [*]

       1 LA-1106160   

LA-Spare Parts Initial Provisioning

   LA-1106163   

LA-Demonstration Flight Waiver

   LA-1106177R1   

LA-[*]

       6 LA-1106207R1   

LA-Special Matters Firm Aircraft

       1 LA-1106208R2   

LA-Special Matters Option Aircraft

       1 LA-1106574R1   

LA-Agreement for Deviation from the [*]

       6 LA-1106584R4   

LA-Aircraft Performance Guarantees

       6 LA-1106586   

LA-Miscellaneous Matters

   LA-1106614R4   

LA-Special Matters for Purchase Right Aircraft

     12 LA-1106824   

LA-Customer Support Matters

   LA-1208292R3   

LA-Special Matters Concerning [*] – Block B, Block C, Block E, Block F and Block
G Aircraft

     15 LA-1208296R1   

LA-Special Matters for Block D Option Aircraft

       6 LA-1208949R1   

LA-Special Matters for Aircraft in Table 1-A1

     11 6-1162-SCR-146R2   

LA Special Provision – Block B and Block G Aircraft

     11 LA-1306854R1   

Performance Guarantees, Demonstrated Compliance

       6 6-1162-LKJ-0696R6   

LA-[*]

       6 6-1162-LKJ-0705   

LA-Special Matters for Block E, Block F and Block G Aircraft in Table 1-A2

   6-1162-LKJ-0707   

LA- Agreement Regarding [*]

       6

 

FED-PA-03712     SA-15   BOEING PROPRIETARY  

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

6-1162-LKJ-0709   

LA-[*] Special Matters

       6 6-1162-LKJ-0728   

LA-Special Matters – SA-8 Early Exercise Aircraft

       8 6-1162-LKJ-0744   

LA-Special Considerations – SA-10 Accelerated Aircraft

     10 6-1169-LKJ-0773   

LA-Special Matters – SA-11

     11 LA-2000793R1   

LA-SA-14 Rescheduled Aircraft Delivery Matters

     15 LA-1902775R1   

LA- 767 Unincorporated Changes

     15 LA-2002413   

LA-SA-15 Block G Rescheduled Aircraft –Additional Considerations

     15 LA-1907644R1   

LA-Special Considerations related to [*]

     15 LA-2002433   

SA-15 Considerations and [*]

     15

 

FED-PA-03712     SA-15   BOEING PROPRIETARY  

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

SUPPLEMENTAL AGREEMENTS

  

DATED AS OF:

Supplemental Agreement No. 1

   June 29, 2012

Supplemental Agreement No. 2

   October 8, 2012

Supplemental Agreement No. 3

   December 11, 2012

Supplemental Agreement No. 4

   December 10, 2013

Supplemental Agreement No. 5

   September 29, 2014

Supplemental Agreement No. 6

   July 21, 2015

Supplemental Agreement No. 7

   April 18, 2016

Supplemental Agreement No. 8

   June 10, 2016

Supplemental Agreement No. 9

   February 16, 2017

Supplemental Agreement No. 10

   May 10, 2017

Supplemental Agreement No. 11

   June 18, 2018

Supplemental Agreement No. 12

   June 24, 2019

Supplemental Agreement No. 13

   September 4, 2019

Supplemental Agreement No. 14

   February 28, 2020

Supplemental Agreement No. 15

   , 2020

 

FED-PA-03712     SA-15   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g86278ex104.jpg]  

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207        

 

 

FED-PA-03712-LA-1106158 R6

Federal Express Corporation

3610 Hacks Cross

Memphis, TN 38125

 

Subject:

Right to Purchase Additional Aircraft

 

Reference:

Purchase Agreement No. 3712 (Purchase Agreement) between The Boeing Company
(Boeing) and Federal Express Corporation (Customer) relating to Model 767-3S2F
aircraft (Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. In addition, this Letter Agreement cancels and supersedes
FED-PA-03712- LA-1106158R5 in its entirety. All terms used but not defined in
this Letter Agreement shall have the same meaning as in the Purchase Agreement.

 

1.

Right to Purchase Incremental Aircraft.

Subject to the terms and conditions contained herein, Customer will have the
right to purchase (Purchase Right) thirty-two (32) additional Boeing Model
767-3S2F aircraft as purchase right aircraft (Purchase Right Aircraft).

 

2.

Delivery.

2.1    The Purchase Right Aircraft delivery positions are [*].

2.2    The parties agree that [*]. In order for Customer to exercise Purchase
Right Aircraft [*].

 

3.

Configuration.

The configuration for the Purchase Right Aircraft will be the Detail
Specification for Model 767-3S2F aircraft at the revision level in effect at the
time of the Supplemental Agreement. Such Detail Specification will be revised to
include (i) changes required to obtain required regulatory certificates and
(ii) other changes as mutually agreed upon by Boeing and Customer.

 

FED-PA-03712-LA-1106158 R6

Right to Purchase Additional Aircraft

   

SA-15

Page 1

BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g86278ex104.jpg]  

 

4.

Price.

4.1    The Airframe Price, Engine Price, Optional Features Prices, and Aircraft
Basic Price for the Purchase Right Aircraft shall remain in base year [*] and
such prices will be subject to escalation to the scheduled delivery date of the
Purchase Right Aircraft.

4.2    Subject to the provisions of Letter Agreement FED-PA-03712-LA- 1106151R3
“Special Matters Concerning [*] – Option Aircraft and Certain Purchase Right
Aircraft”, the Airframe Price, Engine Price, Optional Features Prices, and
Aircraft Basic Price for each of the Purchase Right Aircraft will be adjusted
for escalation in accordance with the Purchase Agreement.

4.3    The Advance Payment Base Price for each exercised Purchase Right Aircraft
shall be developed in accordance with the terms of the Purchase Agreement and
determined at the time of Supplemental Agreement.

 

5.

Payment.

At Supplemental Agreement for the Purchase Right Aircraft, advance payments will
be payable as specified in the Purchase Agreement. The remainder of the Aircraft
Price for the Purchase Right Aircraft will be paid at the time of delivery.

 

6.

Notice of Exercise and Payment of Deposit.

6.1    Customer may exercise a Purchase Right by giving written notice (Notice
of Exercise) to Boeing. All Purchase Right aircraft must be exercised for
delivery no later than [*]. Such Notice of Exercise shall be accompanied by
payment, by electronic transfer to the account specified below, in accordance
with the Purchase Agreement. Such amount will be the initial advance payment due
at execution of the Supplemental Agreement.

[*]

6.2    The parties agree that Purchase Right Aircraft, once exercised, will be
added to Table 1-C of the Purchase Agreement.

6.3    The parties agree that [*].

 

7.

Supplemental Agreement.

Following Customer’s exercise of a Purchase Right in accordance with the terms
and conditions stated herein [*], the parties will sign a supplemental agreement
for the purchase of such Purchase Right Aircraft (Supplemental Agreement) within
thirty (30) calendar days of such exercise (Purchase Right Exercise). The
Supplemental Agreement will include the provisions then contained in the
Purchase Agreement as modified to reflect the provisions of this Letter
Agreement and any additional mutually agreed terms and conditions.

 

FED-PA-03712-LA-1106158 R6

Right to Purchase Additional Aircraft

   

SA-15

Page 2

BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g86278ex104.jpg]  

 

8.

[*].

[*].

 

9.

General Expiration of Rights.

Each Purchase Right shall expire at the time of execution of the Supplemental
Agreement for the applicable Purchase Right Aircraft, or, if no such
Supplemental Agreement is executed, on [*].

 

10.

Confidential Treatment.

Customer understands that Boeing considers certain commercial and financial
information contained in this Letter Agreement as confidential. Each of Customer
and Boeing agree that it will treat this Letter Agreement and the information
contained herein as confidential. Customer agrees to limit the disclosure of the
contents of this Letter Agreement to employees of Customer with a need to know
and who understand that they are not to disclose its content to any other person
or entity without the prior written consent of Boeing. Notwithstanding the
foregoing, Customer may disclose this Letter Agreement and the terms and
conditions herein to its parent company, FedEx Corporation, to the Board of
Directors of its parent corporation, FedEx Corporation, to its professional
advisors under a duty of confidentiality with respect thereto, and as required
by law.

 

FED-PA-03712-LA-1106158 R6

Right to Purchase Additional Aircraft

   

SA-15

Page 3

BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g86278ex104.jpg]  

 

Very truly yours,

 

THE BOEING COMPANY By   /s/ Cheryl Khera Its   Attorney-In-Fact

ACCEPTED AND AGREED TO this

 

Date:   June 25, 2020

 

FEDERAL EXPRESS CORPORATION By   /s/ Kevin A. Burkhart Its   Vice President

 

FED-PA-03712-LA-1106158 R6

Right to Purchase Additional Aircraft

   

SA-15

Page 4

BOEING PROPRIETARY



--------------------------------------------------------------------------------

LOGO [g86278ex104.jpg]  

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207        

 

 

FED-PA-03712-LA-1106156R5

Federal Express Corporation

3610 Hacks Cross

Memphis, TN 38125

 

Subject:

Option Aircraft

 

Reference:

Purchase Agreement No. 3712 (Purchase Agreement) between The Boeing Company
(Boeing) and Federal Express Corporation (Customer) relating to Model 767-3S2F
aircraft (Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. In addition, this Letter Agreement cancels and supersedes
FED-PA-03712-LA-1106156R4 in its entirety. All terms used but not defined in
this Letter Agreement will have the same meaning as in the Purchase Agreement.

 

1.

Right to Purchase Option Aircraft.

Subject to the terms and conditions contained in this Letter Agreement, Customer
has the option to purchase thirty-five (35) additional Model 767-3S2F aircraft
as option aircraft (Option Aircraft) and fifteen (15) additional Model 767-3S2F
aircraft as Block D option aircraft (Block D Option Aircraft). Except as set
forth herein, and in the Purchase Agreement, the Block D Option Aircraft are
considered Option Aircraft.

 

2.

Delivery.

The number of Option Aircraft and associated delivery months are listed in the
Attachment 1 to this Letter Agreement. The number of Block D Option Aircraft and
associated delivery months are listed in the Attachment 2 to this Letter
Agreement.

 

3.

Configuration.

The configuration for the Option Aircraft will be the Detail Specification for
model 767-3S2F aircraft at the revision level in effect at the time of
Supplemental Agreement. Such Detail Specification will be revised to include
(i) changes required to obtain required regulatory certificates and (ii) other
changes as mutually agreed upon by Customer and Boeing.

 

4.

Price.

4 .1    The Airframe Price, Engine Price, Optional Features Prices, and Aircraft
Basic Price for each of the Option Aircraft will remain in base year [*] and
such prices will be subject to escalation in accordance with the Purchase
Agreement.

4.2    Subject to the provisions of letter agreement FED-PA-03712-LA-1106151R3;
Special Matters Concerning [*] – Option Aircraft and Certain

 

FED-PA-03712-LA-1106156R5

Option Aircraft

   

SA-15

Page 1

BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g86278ex104.jpg]  

 

Purchase Right Aircraft, the Airframe Price, Engine Price, Optional Features
Prices, and Aircraft Basic Price for each of the Option Aircraft will be
adjusted for escalation in accordance with the Purchase Agreement.

4.3    The Advance Payment Base Price for each exercised Option Aircraft will be
developed in accordance with the terms of the Purchase Agreement and determined
at the time of Supplemental Agreement.

 

5.

Payment.

5.1    Customer will pay an option deposit to Boeing in the amount of [*]
(Option Deposit) for each Option Aircraft added to the Purchase Agreement. The
parties acknowledge that Customer has previously paid an Option Deposit to
Boeing in the amount of [*] for (i) each of the fifteen (15) Block D Option
Aircraft in Attachment 2, and (ii) each of the thirty-five (35) Option Aircraft
in Attachment 1 prior to the execution of Supplemental Agreement No. 15 to the
Purchase Agreement (SA-15). If Customer exercises an option, the Option Deposit
will be credited against the first advance payment due.

5.2    [*]

5.3    For the sake of clarity, Customer and Boeing agreed to [*], pursuant to
paragraph 2 of letter agreement 6-1162-LKJ-0707, Agreement Regarding [*], dated
July 15, 2015.

5.4    Following option exercise, advance payments will be payable as specified
in the Purchase Agreement. The remainder of the Aircraft Price for the Option
Aircraft will be paid at the time of delivery.

 

6.

Option Exercise.

61.    Customer will exercise [*], by giving written notice to Boeing on or
before the first business day of the month that is [*] months prior to the month
of delivery [*] (Option Exercise Date). [*]

6.2    [*]

6.2.1    [*]

6.2.2    [*]

6.2.3    [*]

6.2.4    [*]

6.2.5    [*]

6.3    Boeing and Customer agree that Option Aircraft, once exercised, will be
added to Table 1-B or Table 1-B1, as applicable, of the Purchase Agreement.

 

7.

[*]

For the avoidance of doubt, [*] as described in letter agreement
FED-PA-03712-LA-1106154R2, Firm Aircraft and Option Aircraft Delivery Matters
and FED-PA-03712-LA-2000793R1, SA-14 Rescheduled Aircraft Delivery Matters.

 

FED-PA-03712-LA-1106156R5

Option Aircraft

   

SA-15

Page 2

BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g86278ex104.jpg]  

 

8.

[*]

 

9.

[*].

 

10.

Supplemental Agreement.

10.1    Following Customer’s exercise of an option the parties will sign a
supplemental agreement for the purchase of such Option Aircraft (Supplemental
Agreement). The Supplemental Agreement will include the provisions of the
Purchase Agreement as modified to reflect the provisions of this Letter
Agreement.

10.2    Boeing and Customer will use their commercially reasonable efforts to
sign a Supplemental Agreement within thirty (30) business days following the
applicable Option Exercise Date.

 

FED-PA-03712-LA-1106156R5

Option Aircraft

   

SA-15

Page 3

BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g86278ex104.jpg]  

 

11.

Confidential Treatment.

Customer understands that Boeing considers certain commercial and financial
information contained in this Letter Agreement as confidential. Each of Customer
and Boeing agree that it will treat this Letter Agreement and the information
contained herein as confidential. Customer agrees to limit the disclosure of the
contents of this Letter Agreement to employees of Customer with a need to know
and who understand that they are not to disclose its content to any other person
or entity without the prior written consent of Boeing. Notwithstanding the
foregoing, Customer may disclose this Letter Agreement and the terms and
conditions herein to its parent company, FedEx Corporation, to the Board of
Directors of its parent corporation, FedEx Corporation, to its professional
advisors under a duty of confidentiality with respect thereto, and as required
by law.

 

ACCEPTED AND AGREED TO this       Date:  

June 25, 2020

      FEDERAL EXPRESS CORPORATION       THE BOEING COMPANY By:  

/s/ Kevin A. Burkhart

    By:  

/s/ Cheryl Khera

Name:  

Kevin A. Burkhart

    Name:  

Cheryl Khera

Title:  

Vice President

    Title:  

Attorney-In-Fact

Attachments to Letter Agreement:

 

•  

Attachment 1: Option Aircraft Delivery, Description, Price and Advance Payments

 

•  

Attachment 2: Block D Option Aircraft Delivery, Description, Price and Advance
Payments

 

•  

Attachment 3: Production Cycle Option Schedule

 

•  

Attachment 4: Firm Aircraft and Option Aircraft Delivery Schedule by Customer
Fiscal Year

 

FED-PA-03712-LA-1106156R5

Option Aircraft

   

SA-15

Page 4

BOEING PROPRIETARY



--------------------------------------------------------------------------------

LOGO [g86278ex104.jpg]  

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207        

 

 

FED-PA-03712-LA-2000793 R1

Federal Express Corporation

3610 Hacks Cross

Memphis, TN 38125

 

Subject:

SA-14 Rescheduled Aircraft Delivery Matters

 

Reference:

Purchase Agreement No. 3712 (Purchase Agreement) between The Boeing Company
(Boeing) and Federal Express Corporation (Customer) relating to Model 767-3S2F
aircraft (Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. In addition, this Letter Agreement cancels and supersedes
FED-PA-03712-LA-2000793 in its entirety. All terms used but not defined in this
Letter Agreement shall have the same meaning as in the Purchase Agreement. The
information provided in this Letter Agreement will be applicable to the two
(2) firm Aircraft identified in Table 1.2 to this Letter Agreement.

 

1.

SA-14 Rescheduled Aircraft.

1.1    For the avoidance of doubt, the two (2) firm Aircraft shown in Table 1.2
below (collectively, SA-14 Rescheduled Aircraft), shall be subject to letter
agreement FED-PA-03712-LA-1106154R3, Firm Aircraft and Option Aircraft Delivery
Matters.

Table 1.2:

 

Aircraft Block

   MSN      Table    Revised Delivery Month of Aircraft,
incorporated with SA-14.  

C

     66868      Table 1-B      [ *] 

F

     63134      Table 1-A2      [ *] 

 

2.

Additional Delivery Flexibility for the SA-14 Rescheduled Aircraft.

2.1    In addition to the delivery flexibility described in letter agreement
FED-PA-03712-LA-1106154R2, Firm Aircraft and Option Aircraft Delivery Matters,
Boeing and Customer further agree to the delivery flexibility for the two
(2) SA-14 Rescheduled Aircraft as set forth below.

2.2    Following notification from Customer to Boeing regarding [*] pursuant to
letter agreement FED-PA-3712-LA-2000391, [*], Boeing reserves the right to [*]

 

FED-PA-03712-LA-2000793 R1

SA-14 Rescheduled Aircraft Delivery Matters

 

SA-15

Page 1

BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g86278ex104.jpg]  

 

3.

Supplemental Agreement.

3.1    [*]

3.2    Boeing and Customer agree that the revised Delivery Dates(s) of the SA-14
Rescheduled Aircraft will be reflected in Table 1-B or Table 1-A2, as
applicable, of the Purchase Agreement.

3.3    Boeing and Customer will use their commercially reasonable efforts to
sign a Supplemental Agreement within thirty (30) business days following the
applicable Option Exercise Date.

 

4.

Confidential Treatment.

Customer understands that Boeing considers certain commercial and financial
information contained in this Letter Agreement as confidential. Each of Customer
and Boeing agree that it will treat this Letter Agreement and the information
contained herein as confidential. Customer agrees to limit the disclosure of the
contents of this Letter Agreement to employees of Customer with a need to know
and who understand that they are not to disclose its content to any other person
or entity without the prior written consent of Boeing. Notwithstanding the
foregoing, Customer may disclose this Letter Agreement and the terms and
conditions herein to its parent company, FedEx Corporation, to the Board of
Directors of its parent corporation, FedEx Corporation, to its professional
advisors under a duty of confidentiality with respect thereto, and as required
by law.

 

FED-PA-03712-LA-2000793 R1

SA-14 Rescheduled Aircraft Delivery Matters

 

SA-15

Page 2

BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g86278ex104.jpg]  

 

ACCEPTED AND AGREED TO this       Date:  

June 25, 2020

      FEDERAL EXPRESS CORPORATION       THE BOEING COMPANY By:  

/s/ Kevin A. Burkhart

    By:  

/s/ Cheryl Khera

Name:  

Kevin A. Burkhart

    Name:  

Cheryl Khera

Title:  

Vice President

    Title:  

Attorney-In-Fact

 

FED-PA-03712-LA-2000793 R1

SA-14 Rescheduled Aircraft Delivery Matters

 

SA-15

Page 3

BOEING PROPRIETARY



--------------------------------------------------------------------------------

LOGO [g86278ex104.jpg]  

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207        

 

 

FED-PA-03712-LA-2002413

Federal Express Corporation

3610 Hacks Cross Road

Memphis, TN 38125

 

Subject:

SA-15 Block G Rescheduled Aircraft—Additional Considerations

 

Reference:

(a) Purchase Agreement No. PA-3712 (Purchase Agreement) between The Boeing
Company (Boeing) and Federal Express Corporation (Customer) relating to Model
767-3S2F aircraft (Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement have the same
meaning as in the Purchase Agreement.

 

1.

SA-15 Block G Rescheduled Aircraft

1.1    For the purposes of this Letter Agreement, the following business
considerations will apply only to the two (2) firm Aircraft identified in Table
1.2 below (collectively, SA-15 Block G Rescheduled Aircraft).

Table 1.2:

 

Aircraft

Block

   MSN1      Table      Existing Delivery
Month
of Aircraft      Revised Delivery
Month of
Aircraft  

G

     63140        1-A2        [* ]       [* ] 

G

     63141        1-A2        [* ]       [* ] 

The parties agree and acknowledge that the revisions to the delivery months of
SA-15 Block G Rescheduled Aircraft outlined in Table 1.2 are due to [*]. In
consideration of the revisions to the scheduled delivery outlined in Table 1.2,
and in recognition of the parties’ long-standing relationship, Boeing will
provide to Customer the business considerations outlined in this Letter
Agreement.

 

1 

Manufacture Serial Number(s) (MSNs) identified are for informational purposes
only and subject to change.

 

FED-PA-03712-LA-2002413

SA-15 Block G Rescheduled Aircraft—Additional Considerations

 

SA-15

Page 1

BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g86278ex104.jpg]

 

2.

SA-15 Block G Rescheduling Credit Memorandum.

In order to neutralize the effect escalation of the rescheduled delivery of the
SA-15 Block G Rescheduled Aircraft, at the time of each delivery Boeing shall
issue a credit memorandum equivalent to the difference between the Escalation
Adjustment calculated using the existing delivery months for the SA-15 Block G
Rescheduled Aircraft in Table 1.2 and the Escalation Adjustment using the
revised delivery months outlined in Table 1.2 (SA-15 Block G Rescheduling Credit
Memorandum).

 

3.

Escalation of Credit Memorandum.

Unless otherwise noted, the SA-15 Block G Rescheduling Credit Memorandum is in
[*] base year dollars and will be escalated to the same time period as the
Airframe pursuant to the Airframe Escalation formula set forth in the Purchase
Agreement applicable to the SA-15 Block G Rescheduled Aircraft. The Credit
Memoranda may, at the election of Customer, [*].

 

4.

Assignment.

Unless otherwise noted herein, the SA-15 Block G Rescheduling Credit Memorandum
described in this Letter Agreement is provided as a financial accommodation to
Customer and in consideration of Customer’s taking title to the SA-15 Block G
Rescheduled Aircraft at time of delivery and becoming the operator of the
Aircraft. This Letter Agreement cannot be assigned, in whole or in part, without
the prior written consent of Boeing, which will not be unreasonably withheld.

 

5.

Confidential Treatment.

Customer understands that Boeing considers certain commercial and financial
information contained in this Letter Agreement as confidential. Each of Customer
and Boeing agree that it will treat this Letter Agreement and the information
contained herein as confidential. Customer agrees to limit the disclosure of the
contents of this Letter Agreement to employees of Customer with a need to know
and who understand that they are not to disclose its content to any other person
or entity without the prior written consent of Boeing. Notwithstanding the
foregoing, Customer may disclose this Letter Agreement and the terms and
conditions herein to its parent company, FedEx Corporation, to the Board of
Directors of its parent corporation, FedEx Corporation, to its professional
advisors under a duty of confidentiality with respect thereto, and as required
by law.

 

FED-PA-03712-LA-2002413

SA-15 Block G Rescheduled Aircraft—Additional Considerations

 

SA-15

Page 2

BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g86278ex104.jpg]

 

Very truly yours,

 

THE BOEING COMPANY By  

/s/ Cheryl Khera

Its  

Attorney-In-Fact

ACCEPTED AND AGREED TO this Date:  

June 25, 2020

FEDERAL EXPRESS CORPORATION By  

/s/ Kevin A. Burkhart

Its  

Vice President

 

FED-PA-03712-LA-2002413

SA-15 Block G Rescheduled Aircraft—Additional Considerations

 

SA-15

Page 3

BOEING PROPRIETARY



--------------------------------------------------------------------------------

LOGO [g86278ex104.jpg]  

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207        

 

 

FED-PA-03712-LA-1106151 R3

Federal Express Corporation

3610 Hacks Cross

Memphis, TN 38125

 

Subject:

Special Matters Concerning [*] – Option Aircraft and Certain Purchase Right
Aircraft

 

Reference:

Purchase Agreement No. 3712 (Purchase Agreement) between The Boeing Company
(Boeing) and Federal Express Corporation (Customer) relating to Model 767-3S2F
aircraft (Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. In addition, this Letter Agreement cancels and supersedes Letter
Agreement FED-PA-03712-LA-1106151R2 in its entirety. All terms used but not
defined in this Letter Agreement shall have the same meaning as in the Purchase
Agreement. The terms provided in this Letter Agreement will be applicable to
exercised Option Aircraft, as identified in the Table 1-B and Table 1-B1 of the
Purchase Agreement (Exercised Option Aircraft) and Purchase Right Aircraft, as
identified in Table 1-C that are exercised and scheduled for delivery to
Customer through [*] (Applicable Purchase Right Aircraft).

 

1.

[*]

1.1    Boeing will [*] for the Airframe Price and Optional Features Prices of
each Exercised Option Aircraft and Applicable Purchase Right Aircraft for the
period beginning [*] and continuing through [*], in accordance with the terms of
this Letter Agreement.

1.2    Notwithstanding the [*], in the event Boeing reschedules an Exercised
Option Aircraft delivery outside the [*] pursuant to the delivery flexibility
described in Letter Agreement Option Aircraft (FED-PA-03712-LA-1106156R2) Boeing
agrees that the [*] will extend to apply to such rescheduled Exercised Option
Aircraft.

1.3    For the avoidance of doubt, in the event of an Excusable Delay or
Non-Excusable Delay of an Exercised Option Aircraft or Applicable Purchase Right
Aircraft, Boeing and Customer acknowledge that the [*] to the contracted
delivery month will be applied to such Exercised Option Aircraft or Applicable
Purchase Right Aircraft.

 

FED-PA-03712-LA-1106151R3

Special Matters Concerning [*] –

Option Aircraft and Certain Purchase Right Aircraft

 

SA-15

Page 1

BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g86278ex104.jpg]

 

1.4    If Boeing and Customer mutually agree to reschedule an Exercised Option
Aircraft or Applicable Purchase Right Aircraft within the [*], the affected
Exercised Option Aircraft or Applicable Purchase Right Aircraft will continue to
receive the [*] described herein, [*] to the rescheduled delivery month.

1.5    The [*] for the Airframe Price and Optional Features Price of each
Exercised Option Aircraft and Applicable Purchase Right Aircraft will be [*]
during the [*] at a [*].

 

2.

Determining [*] for Aircraft Delivering Within the [*].

2.1    For Exercised Option Aircraft and Applicable Purchase Right Aircraft
delivering within the [*], Boeing will, at time of Exercised Option Aircraft or
Applicable Purchase Right Aircraft delivery, calculate the [*] of the Airframe
Price and Optional Features Price using (i) [*] in accordance with the
provisions of [*] to the Purchase Agreement ([*]) and (ii) the [*]. The final
Aircraft Price will include the [*] Airframe Price and Optional Features Price
utilizing the [*] or the [*], except as set forth below.

2.2    Notwithstanding paragraph 2.1 above, if [*] calculated pursuant to the
[*], Customer will [*] on the Airframe Price and Optional Features Price [*] on
the applicable Exercised Option Aircraft or Applicable Purchase Right Aircraft;
or

2.3    If [*] calculated pursuant to the [*], Customer will [*] on the Airframe
Price and Optional Features Price [*] on the applicable Exercised Option
Aircraft or Applicable Purchase Right Aircraft. At least [*] of an Exercised
Option Aircraft or Applicable Purchase Right Aircraft, but not [*] of a
Exercised Option Aircraft or Applicable Purchase Right Aircraft, Boeing will
provide Customer notification in the event the [*].

2.4    For an example of the determination of escalation factor applicable to
the Airframe and Optional Features, refer to Attachment C to this Letter
Agreement.

 

FED-PA-03712-LA-1106151R3

Special Matters Concerning [*] –

Option Aircraft and Certain Purchase Right Aircraft

 

SA-15

Page 2

BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g86278ex104.jpg]

 

3.

Effect on Advance Payments.

The amount and timing of advance payments Customer is required to pay to Boeing
pursuant to the Purchase Agreement shall be unaffected by any terms set forth in
this Letter Agreement.

 

4.

Aircraft Applicability.

Unless otherwise stated, the terms of this Letter Agreement shall only apply to
the Exercised Option Aircraft and Applicable Purchase Right Aircraft.

 

5.

Applicability to Other Financial Consideration.

The escalation adjustment for any other sum identified in the Purchase Agreement
as subject to escalation pursuant to Supplemental Exhibit AE1, and which
pertains to an Exercised Option Aircraft and Applicable Purchase Right Aircraft,
shall be calculated using the escalation methodology established in this Letter
Agreement notwithstanding any other provisions of the Purchase Agreement to the
contrary.

 

6.

Confidential Treatment.

Customer understands that Boeing considers certain commercial and financial
information contained in this Letter Agreement as confidential. Each of Customer
and Boeing agree that it will treat this Letter Agreement and the information
contained herein as confidential. Customer agrees to limit the disclosure of the
contents of this Letter Agreement to employees of Customer with a need to know
and who understand that they are not to disclose its content to any other person
or entity without the prior written consent of Boeing. Notwithstanding the
foregoing, Customer may disclose this Letter Agreement and the terms and
conditions herein to its parent company, FedEx Corporation, to the Board of
Directors of its parent corporation, FedEx Corporation, to its professional
advisors under a duty of confidentiality with respect thereto, and as required
by law.

 

FED-PA-03712-LA-1106151R3

Special Matters Concerning [*] –

Option Aircraft and Certain Purchase Right Aircraft

 

SA-15

Page 3

BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g86278ex104.jpg]

 

Very truly yours,

 

THE BOEING COMPANY By  

/s/ Cheryl Khera

Its  

Attorney-In-Fact

ACCEPTED AND AGREED TO this Date:  

June 25, 2020

FEDERAL EXPRESS CORPORATION By  

/s/ Kevin A. Burkhart

Its  

Vice President

Attachments A, B and C

 

FED-PA-03712-LA-1106151R3

Special Matters Concerning [*] –

Option Aircraft and Certain Purchase Right Aircraft

 

SA-15

Page 4

BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g86278ex104.jpg]  

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207        

 

 

FED-PA-03712-LA-1208292 R3

Federal Express Corporation

3610 Hacks Cross

Memphis, TN 38125

 

Subject:

Special Matters Concerning [*] – Block B, Block C, Block E, Block F and Block G
Aircraft

 

Reference:

Purchase Agreement No. 3712 (Purchase Agreement) between The Boeing Company
(Boeing) and Federal Express Corporation (Customer) relating to Model 767-3S2F
aircraft (Aircraft)

This letter agreement (Letter Agreement) cancels and supersedes Letter Agreement
FED-PA-03712-LA-1208292R2 and amends and supplements the Purchase Agreement. All
terms used but not defined in this Letter Agreement shall have the same meaning
as in the Purchase Agreement. The terms provided in this Letter Agreement will
be applicable to Block B, Block C, Block E, Block F and Block G Aircraft.

 

1.

[*].

1.1    Boeing will [*] for the Airframe Price and Optional Features Prices of
each Block B, Block C, Block E, Block F and Block G Aircraft for the period
beginning [*] and continuing through [*], in accordance with the terms of this
Letter Agreement.

1.2    Notwithstanding the [*], in the event Boeing reschedules a Block B, Block
C, Block E, Block F or Block G Aircraft delivery outside the [*] pursuant to the
delivery flexibility described in Letter Agreement Firm Aircraft Delivery
Matters (FED-PA-03712-LA-1106154R2), Boeing agrees that the [*] will extend to
apply to such rescheduled Block B, Block C, Block E, Block F or Block G
Aircraft.

1.3    For the avoidance of doubt, in the event of an Excusable Delay or
Non-Excusable Delay of a Block B, Block C, Block E, Block F or Block G Aircraft,
Boeing and Customer acknowledge that the [*] to the contracted delivery month
will be applied to such Block B, Block C, Block E, Block F or Block G Aircraft.

 

FED-PA-03712-LA-1208292R3

Special Matters Concerning [*] – Block B, Block C, Block E, Block F and Block G

Aircraft

 

SA-15

Page 1

BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g86278ex104.jpg]

 

1.4    If Boeing and Customer mutually agree to reschedule a Block B, Block C,
Block E, Block F or Block G Aircraft within the [*], the affected Block B, Block
C, Block E, Block F or Block G Aircraft will continue to receive the [*]
described herein, [*] to the rescheduled delivery month.

1.5    The [*] for the Airframe Price and Optional Features Price of each Block
B, Block C, Block E, Block F and Block G Aircraft will be [*] during the [*] at
a [*].

 

2.

Determining [*] for Block B, Block C, Block E, Block F and Block G Aircraft
Delivering Within the [*].

2.1    For Block B, Block C, Block E, Block F and Block G Aircraft delivering
within the [*], Boeing will, at time of Block B, Block C, Block E, Block F and
Block G Aircraft delivery, calculate the [*] of the Airframe Price and Optional
Features Price using (i) [*] in accordance with the provisions of [*] to the
Purchase Agreement [*] and (ii) the [*]. The final Block B, Block C, Block E,
Block F and Block G Aircraft Price will include the [*] Airframe Price and
Optional Features Price utilizing the [*] or the [*], except as set forth below.

2.2    Notwithstanding paragraph 2.1 above, if [*] calculated pursuant to the
[*], Customer will [*] on the Airframe Price and Optional Features Price [*] on
the applicable Block B, Block C, Block E, Block F and Block G Aircraft; or

2.3    If [*] calculated pursuant to the [*], Customer will [*] on the Airframe
Price and Optional Features Price [*] on the applicable Block B, Block C, Block
E, Block F and Block G Aircraft. At least [*] of a Block B, Block C, Block E,
Block F or Block G Aircraft, but not [*] of a Block B, Block C, Block E, Block F
or Block G Aircraft, Boeing will provide Customer notification in the event the
[*].

2.4    For an example of the determination of escalation factor applicable to
the Airframe and Optional Features, refer to Attachment C to this Letter
Agreement.

 

FED-PA-03712-LA-1208292R3

Special Matters Concerning [*] – Block B, Block C, Block E, Block F and Block G

Aircraft

 

SA-15

Page 2

BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g86278ex104.jpg]

 

3.

Effect on Advance Payments.

The amount and timing of advance payments Customer is required to pay to Boeing
pursuant to the Purchase Agreement shall be unaffected by any terms set forth in
this Letter Agreement.

 

4.

Block B, Block C, Block E, Block F and Block G Aircraft Applicability.

Unless otherwise stated, the terms of this Letter Agreement shall only apply to
the Block B, Block C, Block E, Block F and Block G Aircraft set forth in Tables
1-A1, 1-A2 and 1-B of the Purchase Agreement as of the execution date of this
Letter Agreement.

 

5.

Applicability to Other Financial Consideration.

The escalation adjustment for any other sum identified in the Purchase Agreement
as subject to escalation pursuant to Supplemental Exhibit AE1, and which
pertains to Block B, Block C, Block E, Block F and Block G Aircraft set forth in
Tables 1-A1, 1-A2 and 1-B as of the date of this Letter Agreement, shall be
calculated using the escalation methodology established in this Letter Agreement
notwithstanding any other provisions of the Purchase Agreement to the contrary.

 

6.

Confidential Treatment.

Customer understands that Boeing considers certain commercial and financial
information contained in this Letter Agreement as confidential. Each of Customer
and Boeing agree that it will treat this Letter Agreement and the information
contained herein as confidential. Customer agrees to limit the disclosure of the
contents of this Letter Agreement to employees of Customer with a need to know
and who understand that they are not to disclose its content to any other person
or entity without the prior written consent of Boeing. Notwithstanding the
foregoing, Customer may disclose this Letter Agreement and the terms and
conditions herein to its parent company, FedEx Corporation, to the Board of
Directors of its parent corporation, FedEx Corporation, to its professional
advisors under a duty of confidentiality with respect thereto, and as required
by law.

 

FED-PA-03712-LA-1208292R3

Special Matters Concerning [*] – Block B, Block C, Block E, Block F and Block G

Aircraft

 

SA-15

Page 3

BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g86278ex104.jpg]

 

Very truly yours,

 

THE BOEING COMPANY By  

/s/ Cheryl Khera

Its  

Attorney-In-Fact

ACCEPTED AND AGREED TO this Date:  

June 25, 2020

FEDERAL EXPRESS CORPORATION By  

/s/ Kevin A. Burkhart

Its  

Vice President

Attachments A, B and C

 

FED-PA-03712-LA-1208292R3

Special Matters Concerning [*] – Block B, Block C, Block E, Block F and Block G

Aircraft

 

SA-15

Page 4

BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g86278g27a98.jpg]  

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207        

 

FED-PA-3712-MISC-1907644R1

Federal Express Corporation

3131 Democrat Road

Memphis, TN 38118

 

Attention:

Mr. Guy See

Managing Director – Aircraft Acquisitions & Sales

 

Subject:

Special Considerations related to [*]

 

References:

a)     Purchase Agreement 3712 between The Boeing Company (Boeing) and Federal
Express Corporation (Customer) dated December 14, 2011 relating to Model
767-3S2F Aircraft (767 Purchase Agreement)

b)    Purchase Agreement 3715 between Boeing and Customer dated November 7, 2006
relating to Model 777-Freighter Aircraft (777 Purchase Agreement)

All terms used but not defined in this letter (Letter Agreement) amends and
supplements the 767 Purchase Agreement. In addition, this Letter Agreement
cancels and supersedes FED-PA-3712-MISC-1907644 in its entirety.

 

1.

Background.

 

  1.1

[*].

 

  1.2

[*].

 

2.

Agreement.

 

  [*]



 

  2.1

[*].

2.1.1 [*].

2.1.2 Customer will take delivery of the [*] 767 Aircraft and [*] 767 Aircraft
on the dates tendered in accordance with the 767 Purchase Agreement, and ferry
these aircraft from Everett, Washington on their respective delivery dates.

 

FED-PA-3712-MISC-1907644 R1

Special Considerations related to [*]

   

SA-15

Page 1

BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and
(ii) would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g86278g27a98.jpg]  

 

2.1.3 Upon transfer of title to each of the [*] 767 Aircraft and [*] 767
Aircraft, Customer will have full custody and control of and responsibility for
such Aircraft. If funds have not been paid to Boeing at the time of delivery of
either of these Aircraft, then Boeing will apply advance payments held by Boeing
under the 777 Purchase Agreement to pay all amounts due to Boeing at delivery of
such Aircraft ([*] Amounts). Customer will then pay to Boeing an amount equal to
the [*] Amounts on or before [*], to replenish the applied advance payments.

2.1.4 The approximate amount of funds to be paid to Boeing in [*] is [*],
inclusive of the [*] Amounts described in paragraph 2.1.3. Such amount will be
finally determined based on the amounts due to Boeing at delivery of the [*] 767
Aircraft.

2.1.5 [*]. Such amount will be finally determined based on the amounts due to
Boeing at delivery of the [*] 767 Aircraft.

2.1.6 [*].

2.1.7 Customer will make the [*] to Boeing on [*], which will be applied to the
777 Purchase Agreement to the extent advance payments held by Boeing under the
777 Purchase Agreement were used to pay the [*]. [*].

2.1.8 [*].

 

  2.2

[*].

2.2.1 [*].

2.2.2 Customer will take delivery of the [*] 767 Aircraft on the dates tendered
in accordance with the 767 Purchase Agreement, and ferry these aircraft from
Everett, Washington on their respective delivery dates.

2.2.3 Upon transfer of title to each of the [*] 767 Aircraft, Customer will have
full custody and control of and responsibility for such Aircraft. If funds have
not been paid to Boeing at the time of delivery of either of these Aircraft,
then Boeing will apply advance payments held by Boeing under the 777 Purchase
Agreement to pay all amounts due to Boeing at delivery of such Aircraft ([*]
Amounts). Customer will then pay to Boeing an amount equal to the [*] Amounts on
or before [*], to replenish the applied advance payments.

2.2.4 The approximate amount of funds to be paid to Boeing in [*] is [*],
inclusive of the [*] Amounts described in paragraph 2.2.3. Such amount will be
finally determined based on the amounts due to Boeing at delivery of the [*] 767
Aircraft.

2.2.5 [*]. Such amount will be finally determined based on the amounts due to
Boeing in [*].

 

FED-PA-3712-MISC-1907644R1

Special Considerations related to [*]

   

SA-15

Page 2

BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and
(ii) would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g86278g27a98.jpg]

 

2.2.6 [*].

2.2.7 Customer will make the [*] to Boeing on [*], which will be applied to the
777 Purchase Agreement to the extent advance payments held by Boeing under the
777 Purchase Agreement were used to pay the [*]. [*].

2.2.8 [*].

2.3 [*].

[*].

2.3.1 [*].

2.3.2 [*].

2.3.3 [*].

2.3.4 [*].

 

3.

Confidentiality.

Customer understands and agrees that the information contained herein represents
confidential business information and has value precisely because it is not
available generally or to other parties. Customer agrees to limit the disclosure
of its contents to employees of Customer with a need to know the contents for
purposes of helping Customer perform its obligations under the reference (a) and
(b) purchase agreements and who understand they are not to disclose its contents
to any other person or entity without the prior written consent of Boeing.

 

FED-PA-3712-MISC-1907644R1

Special Considerations related to [*]

   

SA-15

Page 3

BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and
(ii) would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g86278g27a98.jpg]   

 

Very truly yours,

 

THE BOEING COMPANY By   /s/ Cheryl Khera Its   Attorney-In-Fact

ACCEPTED AND AGREED TO this

 

Date:   June 25, 2020

FEDERAL EXPRESS CORPORATION

 

By   /s/ Kevin A. Burkhart Its   Vice President

 

FED-PA-3712-MISC-1907644R1

Special Considerations related to [*]

   

SA-15

Page 4

BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and
(ii) would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g86278g27a98.jpg]  

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207        

 

FED-PA-3712-MISC-1902775R1

Federal Express Corporation

3131 Democrat Road

Memphis, TN 38118

 

Attention:

Mr. Guy See

Managing Director – Aircraft Acquisitions & Sales

 

Subject:

Revisions to the Detailed Specification and Associated Unincorporated Change
Pricing for 767-3S2F Aircraft (Aircraft)

 

References:

Purchase Agreement 3712 between The Boeing Company (Boeing) and Federal Express
Corporation (Customer) dated December 14, 2011 relating to Model 767-3S2F
Aircraft (767 Purchase Agreement)

All terms used but not defined in this letter (Letter Agreement) shall have the
same meaning as in the referenced 767 Purchase Agreement. This Letter Agreement
cancels and supersedes FED-PA-3712-MISC-1902775 in its entirety.

 

1.

Background.

 

  1.1.

The 767 Purchase Agreement sets forth the detailed specifications pursuant to
which Boeing manufactures Customer’s Aircraft.

 

  1.2.

Pursuant to Article 4, Detailed Specification Changes; of the AGTA, Boeing and
Customer have agreed upon certain changes to the 767 Detail Specification by
executing an option proposal (Option Proposal) for such change (Unincorporated
Change). The Option Proposal details the pricing (Unincorporated Change Price),
effective date for the Unincorporated Change, and applicable Aircraft by
manufacturer serial number (MSN).

 

  1.3.

[*].

 

2.

Agreement.

 

  2.1

Boeing and Customer agree that [*].

 

  2.1.1

[*].

 

  2.2

[*].

 

FED-PA-3712-MISC-1902775R1

Follow-On Unincorporated Changes pricing for 767-3S2F Aircraftt

 

SA-15

Page 1

BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and
(ii) would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g86278g27a98.jpg]

 

3.

Confidentiality.

Customer understands and agrees that the information contained herein represents
confidential business information and has value precisely because it is not
available generally or to other parties. Customer agrees to limit the disclosure
of its contents to employees of Customer with a need to know the contents for
purposes of helping Customer perform its obligations under the Purchase
Agreement and who understand they are not to disclose its contents to any other
person or entity without the prior written consent of Boeing.

Very truly yours,

 

THE BOEING COMPANY By   /s/ Cheryl Khera Its   Attorney-In-Fact

ACCEPTED AND AGREED TO this

 

Date:   June 25, 2020

FEDERAL EXPRESS CORPORATION

 

By   /s/ Kevin A. Burkhart Its   Vice President

 

FED-PA-3712-MISC-1902775R1

Follow-On Unincorporated Changes pricing for 767-3S2F Aircraftt

 

SA-15

Page 2

BOEING PROPRIETARY



--------------------------------------------------------------------------------

LOGO [g86278g27a98.jpg]  

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207        

 

FED-PA-03712-LA-2002433

Federal Express Corporation

3610 Hacks Cross Road

Memphis, TN 38125

 

Subject:

SA-15 Considerations and [*]

 

References:

(a)    Purchase Agreement No. 3712 (767 Purchase Agreement) between The Boeing
Company (Boeing) and (Customer) dated December 14, 2011 relating to
Model 767-300F aircraft (767 Aircraft)

(b)    Purchase Agreement No. 3157 (777 Purchase Agreement) between Boeing and
Customer dated November 7, 2006 relating to Model 777F aircraft (777 Aircraft,
and together with the 767 Aircraft collectively referred to as Aircraft
throughout this letter)

(c)    Aircraft General Terms Agreement No. AGTA-FED (AGTA) between Boeing and
Customer dated November 7, 2006

(d)    [*]

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement have the same
meaning as in the Purchase Agreement.

 

1.

Background.

 

  1.1

Boeing provided Customer the reference (d) [*] which [*].

 

  1.2

[*]. In response to Customer’s request, Boeing has agreed to defer certain
Aircraft deliveries under the terms of Supplemental Agreement No. 15 to the 767
Purchase Agreement (SA-15).

 

  1.3

Boeing has informed Customer that [*]. The parties understand that [*]. [*].

 

FED-PA-03712-LA-2002433

SA-15 Considerations and [*]

   

SA-15

Page 1

BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g86278g27a98.jpg]

 

2.

[*].

Customer agrees that the considerations contained in SA-15 are [*].

 

3.

[*].

[*].

 

4.

Confidential Treatment.

Customer understands that Boeing considers certain commercial and financial
information contained in this Letter Agreement as confidential. Each of Customer
and Boeing agree that it will treat this Letter Agreement and the information
contained herein as confidential. Customer agrees to limit the disclosure of the
contents of this Letter Agreement to employees of Customer with a need to know
and who understand that they are not to disclose its content to any other person
or entity without the prior written consent of Boeing. Notwithstanding the
foregoing, Customer may disclose this Letter Agreement and the terms and
conditions herein to its parent company, FedEx Corporation, to the Board of
Directors of its parent corporation, FedEx Corporation, to its professional
advisors under a duty of confidentiality with respect thereto, and as required
by law.

 

FED-PA-03712-LA-2002433

SA-15 Considerations and [*]

   

SA-15

Page 2

BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and
(ii) would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g86278g27a98.jpg]

 

Very truly yours,

 

THE BOEING COMPANY By   /s/ Cheryl Khera Its   Attorney-In-Fact

ACCEPTED AND AGREED TO this

 

Date:   June 25, 2020

FEDERAL EXPRESS CORPORATION

 

By   /s/ Kevin A. Burkhart Its   Vice President

Omitted Attachments

Certain attachments to this exhibit regarding delivery and pricing of certain
B767F aircraft manufactured by The Boeing Company for FedEx have been omitted
pursuant to Item 601(a)(5) of Regulation S-K because the information contained
therein is not material and is not otherwise publicly disclosed. FedEx will
furnish supplementally copies of these attachments to the Securities and
Exchange Commission or its staff upon request.

 

FED-PA-03712-LA-2002433

SA-15 Considerations and [*]

   

SA-15

Page 3

BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.